988 F.2d 128
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rosa Roman De PEREZ, Claimant-Appellant,v.Anthony J. PRINCIPI, Acting Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7074.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1992.

2 Vet.App. 85.
DISMISSED.
Before PLAGER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ON MOTION
FRIEDMAN, Senior Circuit Judge.

ORDER

1
The Acting Secretary of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(d) and to dismiss Rosa Roman de Perez's appeal for lack of jurisdiction.   Perez has not filed a response.


2
In 1947, the Board of Veterans Appeals denied veteran Herminio Perez-Adames benefits for several medical conditions that he claimed resulted from his military service.   Between 1955 and 1988, Perez-Adames filed numerous claims for benefits, all of which were denied.   In December 1988, Perez-Adames again returned to the regional office seeking benefits.   On January 23, 1989, the regional office determined that the evidence submitted was not new and material and denied the claim.   On April 9, 1990, the Board affirmed, concluding that the evidence did not establish a new factual basis warranting service connection for the claimed medical conditions.   Rosa Roman de Perez, spouse and custodian of Perez-Adames, appealed to the Court of Veterans Appeals.   On January 15, 1992, the Court of Veterans Appeals determined that the Board may have erred in reopening the claim, but that the error was harmless in view of the Board's denial of the claim.   The Court of Veterans Appeals determined that the newly submitted evidence was not material and affirmed the Board's decision.   Perez appealed to this court.


3
In her informal brief, Perez asserts that the law was not applied correctly to the facts.   Pursuant to 38 U.S.C.A. § 7292(d)(2)(B) (West 1991), "the Court of Appeals may not review ... a challenge to a law or regulation as applied to the facts of a particular case."   Perez's appeal, therefore, is not within the jurisdiction of this court.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(d) is granted.


6
(2) The Secretary's motion to dismiss is granted.